DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claims 1-7, 10-12, 14, and 19-26 are pending. Claims 1 and 20 are amended. Claims 8-9, 13, and 15-18 are canceled. Claims 20-26 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2016/0046853 A1) in view of Ferrell, Jr. et al. (US 9,321,953 B1) and Zheng et al. (US 2017/0137562 A1).
Regarding claim 1, Chatterji teaches a resin-cement composite [0013], which reads on a cement composition, comprising a cement composition [0014] comprising water and a hydraulic cement that is Portland cement [0033], wherein the resin-cement composite has a density in the range of from about 5 pounds per gallon to about 20 pounds per gallon [0018], which reads on a cement composition comprising as cement slurry having a density in a range of from about 37 pounds per cubic foot (pcf) to about 
Chatterji does not teach that the slurry further comprises silica sand in an amount of from 10% to 20% by weight of cement. However, Ferrell teaches silica sand that is present in a cement composition in an amount of from about 0 to about 100 pounds per 100 pounds of hydraulic cement, wherein the cement composition optionally further comprises silica flour (6:65-7:5), wherein the hydraulic cement is optionally Portland cement (6:34-36). Chatterji and Ferrell are analogous art because both references are in the same field of endeavor of a cement composition comprising a cement slurry comprising optionally a Portland cement and silica flour. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ferrell’s silica sand to modify Chatterji’s resin-cement composite and to optimize the amount of Ferrell’s silica sand to be from 10% to 20% by weight of Chatterji’s Portland cement, which would read on the limitation wherein the slurry further comprises silica sand in an amount of from 10% to 20% by weight of cement as claimed. One of ordinary skill in the art would have been motivated to do so because Ferrell teaches that the silica flour is beneficial for being a strength stabilizing agent that is useful in a cement composition in an amount of from about 0 to about 100 pounds per 100 pounds of hydraulic cement (6:65-7:5), wherein the hydraulic cement is optionally Portland cement (6:34-36), and because Chatterji teaches that the resin-cement composite [0013] comprises a cement composition [0014] comprising water and a hydraulic cement that is Portland cement [0033], which means that the amount of 
Chatterji does not teach a specific embodiment wherein the slurry further comprises silica flour in an amount of from 5% to 30% by weight of cement. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chatterji’s silica flour to modify Chatterji’s resin-cement composite and to optimize the amount of Chatterji’s silica flour to be from 5% to 30% by weight of Chatterji’s Portland cement, which would read on the limitation wherein the slurry further comprises silica flour in an amount of from 5% to 30% by weight of cement as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji teaches that the silica flour is beneficial for being [0036] an additional additive for the resin-cement composite [0035] and for being a filtration control additive or a formation conditioning agent, and that a person having ordinary skill in the art, with the benefit of this disclosure, should readily be able to determine the type and amount of additive useful for a particular application and desired result [0036], which means that Chatterji’s silica flour also would have been beneficial for modifying mechanical properties of Chatterji’s resin-cement composite, and which means that the amount of Chatterji’s silica flour in % by weight of Chatterji’s Portland cement would have affected 
Chatterji does not teach a specific embodiment wherein the slurry further comprises hematite in an amount of from 30% to 50% by weight of cement. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chatterji’s hematite to modify Chatterji’s resin-cement composite and to optimize the amount of Chatterji’s hematite to be from 30% to 50% by weight of Chatterji’s Portland cement, which would read on the limitation wherein the slurry further comprises hematite in an amount of from 30% to 50% by weight of cement as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji teaches that the hematite is beneficial for being a weighting agent that is beneficial for increasing the density of the resin-cement composite [0037] and for being filler particles that are beneficial for modifying mechanical properties of the set resin-cement composite or the fluid properties of the liquid resin composition [0018], which means that the amount of Chatterji’s hematite in % by weight of Chatterji’s Portland cement would have affected mechanical properties and/or fluid properties of Chatterji’s resin-cement composite, which means that optimizing the amount of Chatterji’s hematite in % by weight of Chatterji’s Portland cement would have been beneficial for optimizing 
Chatterji does not teach a specific embodiment wherein the slurry further comprises manganese tetraoxide in an amount of from 30% to 50% by weight of cement. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chatterji’s manganese tetraoxide to modify Chatterji’s resin-cement composite and to optimize the amount of Chatterji’s manganese tetraoxide to be from 30% to 50% by weight of Chatterji’s Portland cement, which would read on the limitation wherein the slurry further comprises manganese tetraoxide in an amount of from 30% to 50% by weight of cement as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji teaches that the manganese tetraoxide is beneficial for being filler particles that are beneficial for modifying the mechanical properties of the set resin-cement composite and the fluid properties of the liquid resin composition [0018], which means that the amount of Chatterji’s manganese tetraoxide in % by weight of Chatterji’s Portland cement would have affected mechanical properties and/or fluid properties of Chatterji’s resin-cement composite, which means that optimizing the amount of Chatterji’s manganese tetraoxide in % by weight of Chatterji’s Portland cement would have been beneficial for optimizing mechanical properties and/or fluid properties of Chatterji’s resin-cement composite. Therefore, the amount of Chatterji’s manganese tetraoxide in % by weight of Chatterji’s 
Chatterji does not teach that the cement composition further comprises an epoxy resin system comprising from 50 weight percent to 97 weight percent 2,3-epoxyproypl o-tolyl ether based on the weight of the epoxy resin system, and from 2 weight percent to 30 weight percent of a curing agent based on the weight of the epoxy resin system. However, Zheng teaches o-cresyl glycidyl ether that is present in a curing agent composition [0070] that is present in an amine-epoxy composition [0076] that is present with cementitious materials, such as concrete mix, to form polymer or modified cements [0088]. Chatterji and Zheng are analogous art because both references are in the same field of endeavor a composition comprising optionally a cement slurry comprising a cement, and optionally comprising an epoxy resin system comprising an epoxy resin and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhang’s o-cresyl glycidyl ether to modify Chatterji’s resin in Chatterji’s resin composition in Chatterji’s resin-cement composite, to use Chatterji’s hardening agent to modify Chatterji’s resin composition, to optimize the amount of Zhang’s o-cresyl glycidyl ether in Zhang’s resin composition to be from 50 weight percent to 97 weight percent based on the weight of Chatterji’s resin composition, and to optimize the amount of Chatterji’s hardening agent to be from 2 weight percent to 30 weight percent based on the weight of Chatterji’s resin composition, which would read on the limitation wherein the cement composition further comprises an epoxy resin system comprising from 50 weight percent to 97 weight percent 2,3-epoxyproypl o-tolyl ether based on the weight of the epoxy resin system, 
Chatterji does not teach that the cement slurry has a density in a range of from 130 pounds per cubic foot (pcf) to 180 pcf with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the density of the resulting resin-cement composite to be from 17.4 pounds per gallon to 20 pounds per gallon, which would read on the limitation wherein the cement slurry has a density in a range of from 130 pounds per cubic food (pcf) to 150 pcf as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the suitability of the resulting resin-cement composite for use in methods of well cementing operations for subterranean formations and for optimizing achievement of the proper density hierarchy for placement 
Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Chatterji, namely wherein the epoxy resin system has a viscosity of from 1 millipascal seconds (mPa·s) to 50,000 mPa·s. However, Chatterji in view of Ferrell and Zheng renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the cement composition of claim 1 and the epoxy resin system as explained above. Furthermore, the instant application recites that the epoxy resin system may have a viscosity of from 200 millipascal seconds (mPa- s) to 50,000 mPa- s [0068], that the reactive diluent may be added to 
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Chatterji, namely where the gel strength of the cement composition has a value greater than or equal to 1 when measured at room temperature and at a speed of 3 rotations per minute (rpm) using the method provided in the API Recommended Practice For Cementing (RP lOB). However, Chatterji in view of Ferrell and Zheng renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the cement composition of claim 1 as explained above. Furthermore, the instant application recites that the gel strength refers to the shear stress of the cement composition measured at a reduced shear rate following a defined period of time during which the cement composition is maintained in a static state [00102], that the shear stress of the composition at reduced shear rate may be measured using a standard oilfield viscometer, such as a FANN® Model 35 viscometer operated at reduced rotations per minute ("rpms"), such as at 3 rpm, according to the test methods described in API Recommended Practice On Determining the Static Gel 

Regarding claim 5, since Chatterji renders it obvious to optimize the density of the resulting resin-cement composite to be from 17.4 pounds per gallon to 20 pounds per gallon, and since Chatterji in view of Ferrell and Zheng renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the cement composition of claim 1, which renders obvious the limitation wherein the cement composition has a density in a range of from 130 pcf to 150 pcf as claimed.
Regarding claim 6, Chatterji teaches that the resin-cement composite comprises a resin composition comprising a resin [0014] that is optionally an epoxy-based resin [0015] and optionally a hardening agent [0015, 0028] that is an aliphatic amine [0028], wherein the resin is included in the resin composition in an amount in the range of about 
Chatterji does not teach a specific embodiment wherein the curing agent comprises an aliphatic amine curing agent. However, Zheng teaches o-cresyl glycidyl ether that is present in a curing agent composition [0070] that is present in an amine-epoxy composition [0076] that is present with cementitious materials, such as concrete mix, to form polymer or modified cements [0088]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhang’s o-cresyl glycidyl ether to modify Chattterji’s resin in Chatterji’s resin composition in Chatterji’s resin-cement composite, to use Chatterji’s hardening agent that is an aliphatic amine to modify Chatterji’s resin composition, to optimize the amount of Zhang’s o-cresyl glycidyl ether in Zhang’s resin composition to be from 50 weight percent to 97 weight percent based on the weight of Chatterji’s resin composition, and to optimize the amount of Chatterji’s hardening agent that is an aliphatic amine to be 
Regarding claim 7, Chatterji teaches that the resin-cement composite comprises a resin composition comprising a resin [0014] that is optionally an epoxy-based resin [0015] and optionally a hardening agent [0015, 0028] that is an aromatic amine [0028], wherein the resin is included in the resin composition in an amount in the range of about 5% to about 99% by volume of the resin composition [0017], wherein factors that may affect this determination include the type of resin and potential hardening agent desired for a particular application, and those of ordinary skill in the art, with the benefit of this disclosure, should be able to select an amount of a resin for a particular application 
Chatterji does not teach a specific embodiment wherein the curing agent comprises an aromatic amine curing agent. However, Zheng teaches o-cresyl glycidyl ether that is present in a curing agent composition [0070] that is present in an amine-epoxy composition [0076] that is present with cementitious materials, such as concrete mix, to form polymer or modified cements [0088]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhang’s o-cresyl glycidyl ether to modify Chattterji’s resin in Chatterji’s resin composition in Chatterji’s resin-cement composite, to use Chatterji’s hardening agent that is an aromatic amine to modify Chatterji’s resin composition, to optimize the amount of Zhang’s o-cresyl glycidyl ether in Zhang’s resin composition to be from 50 weight percent to 97 weight percent based on the weight of Chatterji’s resin composition, and to optimize the amount of Chatterji’s hardening agent that is an aromatic amine to be from 2 weight percent to 30 weight percent based on the weight of Chatterji’s resin composition, which would read on the limitation wherein the curing agent comprises an aromatic amine curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Zhang teaches that the o-cresyl glycidyl ether is 
Regarding claim 10, Chatterji teaches that the resin-cement composite optionally further comprises a set accelerator for cement [0041], a set accelerator for resin [0042], or an accelerator for the resin composition [0050], which optionally reads on the limitation wherein the cement composition further comprises an accelerator as claimed.
Chatterji does not teach a specific embodiment wherein the cement composition further comprises an accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chatterji’s set accelerator for cement, set accelerator for resin, or accelerator for the resin composition to modify Chatterji’s resin-cement composition, which would read on the limitation wherein the cement composition further comprises an accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji’s set accelerator for cement [0041] would have been beneficial for accelerating setting of 
Regarding claim 11, Chatterji teaches that the resin-cement composite comprises a resin composition [0014] and that the resin composition optionally further comprises a diluent that is reactive [0026], which optionally reads on the limitation where the epoxy resin system further comprises a reactive diluent as claimed.
Chatterji does not teach a specific embodiment where the epoxy resin system further comprises a reactive diluent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chatterji’s diluent that is reactive to modify Chatterji’s resin composition in Chatterji’s resin-cement composite, which would read on the limitation where the epoxy resin system further comprises a reactive diluent as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji teaches that the diluent that is reactive is beneficial for being compatible with the resin, for achieving the desired viscosity effect, for being reactive [0026], and for reducing the viscosity of the resin composition for ease of handling, mixing, and transferring [0025].
Regarding claim 12, Chatterji teaches that the resin-cement composite further comprises a resin composition comprising a resin [0014] that is optionally an epoxy-based resin [0015] and optionally a hardening agent [0015, 0028] that is a combination of hardening agents [0028], wherein the resin is included in the resin composition in an amount in the range of about 5% to about 99% by volume of the resin composition 
Chatterji does not teach a specific embodiment where the epoxy resin system further comprises multiple curing agents. However, Zheng teaches o-cresyl glycidyl ether that is present in a curing agent composition [0070] that is present in an amine-epoxy composition [0076] that is present with cementitious materials, such as concrete mix, to form polymer or modified cements [0088]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhang’s o-cresyl glycidyl ether to modify Chattterji’s resin in Chatterji’s resin composition in Chatterji’s resin-cement composite, to use Chatterji’s hardening agent that is a combination of hardening agents to modify Chatterji’s resin composition, to optimize the amount of Zhang’s o-cresyl glycidyl ether in Zhang’s resin composition to be from 50 weight percent to 97 weight percent based on the weight of Chatterji’s resin composition, and to optimize the amount of Chatterji’s hardening agent that is a 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Chatterji, namely where the cement composition has a cure time of less than or equal to 48 hours. However, Chatterji in view of Ferrell and Zheng renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the cement composition of claim 1 as explained above. Furthermore, the instant application recites that in some embodiments, the cement composition may include an amount of the curing agent capable of curing the epoxy resin system to a semi-solid state within a cure time of from less than 12 hours [0063], 

Chatterji does not teach that the cement composition comprises from 1 wt.% to 10 wt.% epoxy resin system based on the weight of the cement composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Chatterji’s resin composition in Chatterji’s resin-cement composite to be from 1 wt.% to 10 wt.% based on the weight of Chatterji’s resin-cement composite, which would read on the limitation wherein the cement composition comprises from 1 wt.% to 10 wt.% epoxy resin system based on the weight of the cement composition as claimed. One of ordinary skill in the art would have been motivated to do so because Chatterji teaches that the resin-cement composite [0013] comprises the cement composition [0014] and the resin composition [0014], that the resin composition is blended with the cement composition [0033], that the hydraulic 

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 02/17/2021, with respect to the rejection of claims 1-7, 10-12, 14, and 19 under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2016/0046853 A1) in view of Ferrell, Jr. et al. (US 9,321,953 B1) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.